ORDER

PER CURIAM.
We consider whether this case should be dismissed for lack of jurisdiction.
James G. King, Jr. filed a complaint in the United States Court of Federal Claims, case no. 05-548. The Court of Federal Claims dismissed the complaint and entered judgment on May 17, 2005. On September 20, 2005, the Court of Federal Claims received a document that it treated as a notice of appeal. We docketed the appeal, 05-5166.
To the extent that the document could be construed as a notice of appeal, it was not timely filed. An appeal from a judgment of the Court of Federal Claims is due within 60 days of the court’s entry of judgment. Fed. R.App. P. 4(a)(1)(B). King’s document was received well beyond that date. Because the notice was untimely filed, we have no jurisdiction and this appeal must be dismissed. See Sofarelli Assoc., Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983).
Accordingly,
IT IS ORDERED THAT:
(1) This case is dismissed for lack of jurisdiction.
(2) Each side shall bear its own costs.